Citation Nr: 1031396	
Decision Date: 08/20/10    Archive Date: 08/24/10

DOCKET NO.  07-21 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for the cause of the 
Veteran's death, to include as due to herbicide exposure.

2.  Entitlement to service connection for the cause of the 
Veteran's death, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

Appellant and Son


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 


INTRODUCTION

The Veteran had active service from November 1964 to November 
1968.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a January 2007 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied the Appellant's claim of service 
connection for cause of death, to include as secondary to 
herbicide exposure.

A Board hearing was held before the undersigned Acting Veterans 
Law Judge at the RO in March 2010.  A transcript of that 
proceeding is associated with the claims file.

The Board observes that, in a March 2000 rating decision, the RO 
denied the Appellant's claim of service connection for cause of 
death.  A December 2000 rating action confirmed that denial.  The 
Appellant did not appeal those decisions, and they became final. 
See 38 U.S.C.A. § 7105 (West 2002).

The Board does not have jurisdiction to consider a claim that has 
been adjudicated previously unless new and material evidence is 
presented.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  
Therefore, the issue of whether new and material evidence has 
been received to reopen a claim of entitlement to service 
connection for cause of death.  Regardless of the RO's actions, 
the Board must make its own determination as to whether new and 
material evidence has been received to reopen this claim.  That 
is, the Board has a jurisdictional responsibility to consider 
whether a claim should be reopened.  See Jackson v. Principi, 265 
F.3d 1366, 1369 (Fed. Cir. 2001).


FINDINGS OF FACT

1.  In a December 2000 rating decision, the RO denied the 
Appellant's application to reopen a previously denied service 
connection claim for cause of death; this decision was not 
appealed and became final.

2.  New and material evidence has been received in support of the 
Appellant's application to reopen a previously denied service 
connection claim cause of death.

3.  The evidence reasonably establishes that the Veteran had 
service in the Republic of Vietnam during the Vietnam era and he 
is therefore presumed to have been exposed to herbicides therein.

4.  The Veteran died in September 1985.  According to the Death 
Certificate, the cause of his death was cardiac arrest and brain 
tumor; no other significant conditions contributing to death were 
listed.

5.  At the time of his death, the Veteran did not have any 
service-connected disabilities. 

6.  The competent evidence does not demonstrate that the 
Veteran's death was related to either herbicide exposure or any 
other incident of active service.


CONCLUSIONS OF LAW

1.  The December 2000 rating decision that denied a claim of 
service connection for the cause of death, is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 3.104 (2009).

2.  Evidence received since the December 2000 RO decision in 
support of the claim of service connection for cause of death is 
new and material; accordingly, this claim is reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2009).

3.  The cause of the Veteran's death was not related to an injury 
or disease incurred in or aggravated by active service, nor is 
there a basis for a presumption that it was so incurred or 
aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1310 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all 
elements of a service-connection claim, including: (1) veteran 
status; (2) existence of a disability; (3) a connection between 
the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Where complete notice is not timely accomplished, such 
error may be cured by issuance of a fully compliant notice, 
followed by readjudication of the claim.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully 
compliant VCAA notification followed by readjudication of the 
claim, such as a statement of the case or supplemental statement 
of the case, is sufficient to cure a timing defect).  

In claims to reopen, VA must both notify a claimant of the 
evidence and information that is necessary to reopen the claim 
and notify the claimant of the evidence and information that is 
necessary to establish entitlement to the underlying claim for 
the benefit that is being sought.  Kent v. Nicholson, 20 Vet. 
App. 1 (2006).  To satisfy this requirement, the Secretary is 
required to look at the bases for the denial in the prior 
decision and to provide the claimant with a notice letter that 
describes what evidence would be necessary to substantiate those 
elements required to establish service connection that were found 
insufficient in the previous denial.  

In this case, the Appellant's request to reopen her claim of 
service connection for cause of death was received in November 
2005.  Thereafter, she was notified of the provisions of the VCAA 
by the RO in correspondence December 2005.  This letter notified 
the Veteran of VA's responsibilities in obtaining information to 
assist her in completing her claims, identified her duties in 
obtaining information and evidence to substantiate her claims, 
and provided other pertinent information regarding VCAA.  Such is 
deemed to comply with the requirements under Kent, and in any 
event, any notice deficiency is harmless here as the instant 
decision reopens the claim.  

Regarding the duty to assist, the Appellant has been made aware 
of the information and evidence necessary to substantiate her 
claim and has been provided opportunities to submit such 
evidence.  A review of the claims file also shows that VA has 
conducted reasonable efforts to assist her in obtaining evidence 
necessary to substantiate her claim during the course of this 
appeal.  The Veteran's service treatment records, and VA and 
private treatment records have been obtained and associated with 
her claims file.  

The appellant's son noted at the March 2010 hearing that 
somewhere in the Veteran's medical records, a diagnosis of 
sarcoma was noted.  The Board has reviewed the medical reports in 
the claims file and such documents do not make any reference to 
sarcoma.  However, it appears, from the dates and places of 
treatment, that the claims file contains all records associated 
with the Veteran's terminal illness.  Indeed, no specific 
outstanding treatment has been identified.

To the extent that additional evidence may be outstanding, the 
appellant and her son clearly expressed knowledge of what would 
be necessary to substantiate the claim (i.e., a diagnosis of 
sarcoma) and further expressed that any further evidence would be 
submitted.  To date, nothing further has been received.  Again, 
no specific outstanding treatment has been identified.  Moreover, 
the appellant and her son expressed a clear understanding as to 
what was necessary to substantiate the claim and clearly 
indicated that any additional records would be submitted.  
Therefore, the Board may proceed with adjudication at this time 
without prejudice to the appellant.  Given that no specific 
outstanding treatment has been identified, it appears that 
further development would serve no apparent useful purpose and 
would result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the veteran.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991).  Furthermore, the treatment in 
question is not from VA or any other federal facility, and thus 
there would be no constructive possession.  

In sum, as a result of the development that has been undertaken, 
there is no reasonable possibility that further assistance will 
aid in substantiating her claim.

New and Material Evidence

A decision of the RO becomes final and is not subject to revision 
on the same factual basis unless a notice of disagreement is 
filed within one year of the notice of the decision.  38 U.S.C.A. 
§ 7105 (West 2002 & Supp. 2009); 38 C.F.R. §§ 20.302, 20.1103 
(2009).

If a claim of entitlement to service connection has been 
previously denied and that decision became final, the claim can 
be reopened and reconsidered only if new and material evidence is 
presented with respect to that claim.  38 U.S.C.A. § 5108 (West 
2002 & Supp. 2009); see Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).

VA must review all the evidence submitted since the last final 
rating decision in order to determine whether the claim may be 
reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).

New evidence means existing evidence not previously submitted to 
agency decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial claim sought to be reopened, and must 
raise a reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2009).

Furthermore, the Court of Appeals for the Federal Circuit has 
indicated that evidence may be considered new and material if it 
contributes "to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, even 
where it will not eventually convince the Board to alter its 
ratings decision."  Hodge v. West, 115 F.3d 1356, 1363 (Fed. 
Cir. 1998).

For purposes of determining whether new and material evidence has 
been received to reopen a finally adjudicated claim, the recently 
submitted evidence will be presumed credible.  See Kutscherousky 
v. West, 12 Vet. App. 369, 371 (1999) (per curium) (holding that 
the "presumption of credibility" doctrine continues to be 
precedent).

In a December 2000 rating decision, the RO denied service 
connection for cause of death.  The Appellant was notified by of 
this determination by a letter in December 2000.  The RO 
determined that the Veteran's cause of death was a brain tumor, 
which was not related to his military service, and could not be 
presumed related to his herbicide exposure.  Although notified of 
the December 2000 denial, the Appellant did not initiate an 
appeal of this determination.  As such, that decision is final as 
to the evidence then of record, and is not subject to revision on 
the same factual basis.  

In November 2005, the Appellant attempted to reopen her claim for 
entitlement to service connection for cause of death, to include 
as secondary to herbicide exposure.  Thereafter, in a January 
2007 rating decision, the RO denied entitlement to service 
connection for cause of death.  This appeal arises from the 
January 2007 rating decision.

Evidence added to the claims file since the December 2000 
decision includes statements from the Appellant and her 
representative, a February 2010 Board hearing transcript 
including the testimony of the Veteran's son (who is a 
physician), and internet articles.  

This additionally received evidence is "new" in that it was not 
previously before agency decision makers at the time of the 
December 2000 decision, and is not cumulative or duplicative of 
evidence previously considered.  This evidence is also 
"material", as it constitutes evidence which, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim, i.e., a 
possible relationship between the Veteran's cause of death and 
service.  Consequently, this evidence raises a reasonable 
possibility of substantiating the Appellant's claim for service 
connection for cause of death.

Under these circumstances, the Board concludes that the criteria 
for reopening the claim for service connection for cause of death 
have been met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.



Service Connection for Cause of Death

In order to establish service connection for the cause of the 
Veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal or 
contributory cause of death.  38 U.S.C.A. § 1310 (West 2002); 38 
C.F.R. § 3.312(a) (2009).  In order to constitute the principal 
cause of death the service-connected disability must be one of 
the immediate or underlying causes of death, or be etiologically 
related to the cause of death.  38 C.F.R. § 3.312(b). In order to 
be a contributory cause of death, it must be shown that there 
were "debilitating effects" due to a service-connected disability 
that made the Veteran "materially less capable" of resisting the 
effects of the fatal disease or that a service-connected 
disability had "material influence in accelerating death," 
thereby contributing substantially or materially to the cause of 
death.  See Lathan v. Brown, 7 Vet. App. 359 (1995); 38 C.F.R. § 
3.312(c)(1).

Service connection may be granted for disability due to disease 
or injury incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  For 
veterans who have served 90 days or more of active service during 
a war period or after December 31, 1946, certain chronic 
disabilities, such as malignant tumors, may be presumed to have 
been incurred in service if manifest to a compensable degree 
within one year after discharge from service.  38 U.S.C.A. 
§§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service 
connection may also be granted for any disease initially 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).

Veterans who, during active service, served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975, shall be presumed to have been exposed to 
an herbicide agent, unless there is affirmative evidence of non-
exposure.  38 U.S.C.A. §§ 1116; 38 C.F.R. § 3.307.

If a veteran was exposed to a herbicide agent (to include Agent 
Orange) during active military, naval or air service and has 
contracted an enumerated disease (to include soft tissue sarcoma) 
to a degree of 10 percent or more at any time after service 
(except for chloracne and acute and subacute peripheral 
neuropathy which must be manifested within a year of the last 
exposure to an herbicide agent during service), the veteran is 
entitled to a presumption of service connection even though there 
is no record of such disease during service.  38 U.S.C.A. § 1112; 
38 C.F.R. § 3.307, 3.309(e).  38 U.S.C.A. § 1116; 38 C.F.R. §§ 
3.307(a)(6)(iii), 3.309(e), 3.313.

Notwithstanding the foregoing presumptive provisions, the Federal 
Circuit has determined that a claimant is not precluded from 
establishing service connection with proof of direct causation.  
Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  See Brock 
v. Brown, 10 Vet. App. 155, 160-61 (1997).  Thus, presumption is 
not the sole method for showing causation.

When, after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding service origin, the 
degree of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is meant 
one which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102 (2009).

Factual Background and Analysis

In this case, the Appellant contends that the Veteran's death in 
September 1985 as a result of a brain tumor and cardiac arrest 
was caused by his exposure to herbicides in service.  The Veteran 
had service in Vietnam during the applicable presumptive period.  
The Appellant contends that the Veteran's exposure to herbicides 
in service resulted in the development of a brain tumor that was 
the ultimate cause of his death.  For reasons discussed below, 
the claim must be denied.

Service treatment records, including an October 1968 separation 
physical, show no signs or symptoms indicative of a brain tumor 
or cardiac disability.  

The post-service records associated with the claims folder 
include a Veteran's Administration medical certificate dated in 
May 1984, a VA discharge record dated in July 1984, Presbyterian-
University Hospital of Pittsburgh diagnostic and treatment 
records dated in May 1984, an Agent Orange claim form dated in 
September 1984, and treatment records from Cydel Hospital dated 
from May 1984 to November 1984. 

During the March 2010 Board hearing, the Appellant's son, a 
doctor, testified that the Veteran's brain tumor could be 
considered a soft tissue sarcoma.  He asserted that the Veteran's 
diagnosis of glioblastoma multiforme was not specific enough to 
rule out a diagnosis that would fall under the presumptive 
service-connected diseases for herbicide exposure.  The Veteran's 
son also asserted that the Veteran was, in fact, diagnosed with a 
sarcoma. 

The Appellant has submitted internet articles consisting of a 
description and risk factors for a glioblastoma.  However, what 
the records do not contain, are medical statements relating the 
Veteran's diagnosed glioblastoma to any events in military 
service, and thus, to the Veteran's death.  Medical treatise 
evidence can, in some circumstances, constitute competent medical 
evidence.  See Wallin v. West, 11 Vet. App. 509, 514 (1998); see 
also 38 C.F.R. § 3.159(a)(1) (competent medical evidence may 
include statements contained in authoritative writings such as 
medical and scientific articles and research reports and 
analyses).  However, the Court has held that medical evidence 
that is speculative, general or inconclusive in nature cannot 
support a claim.  See Beausoleil v. Brown, 8 Vet. App. 459, 463 
(1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  Here, 
the treatise evidence which has been submitted by the Appellant 
with her claim is general in nature and does not specifically 
relate to the facts and circumstances surrounding the Veteran's 
particular case.

Based upon the evidence of record, the Board finds that a disease 
or injury which caused or contributed to the Veteran's death is 
not shown to have been a result of any established event, injury, 
or disease during active service for which service connection may 
be established under applicable law.  The Board further finds 
that glioblastoma multiforme is not a disease recognized by VA as 
associated with herbicide exposure in Vietnam and consideration 
of presumptive service connection on this basis is not warranted.  
There is also no competent evidence demonstrating that the 
Veteran's glioblastoma multiforme was, in fact, incurred as a 
result of exposure to Agent Orange. 
 
The medical evidence of record shows that in 1984 the Veteran 
developed the eventually-fatal the glioblastoma multiforme.  
Thus, a time interval of approximately 16 years elapsed between 
his discharge from active service and the manifestation of the 
terminal cancer.  The Court has held that the passage of many 
years between discharge from active service and the medical 
documentation of a claimed disability is evidence against a claim 
of service connection.  Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  
Moreover, it has not been shown, nor is it contended, that the 
Veteran experienced continuous symptomatology from discharge to 
the detection of cancer in 1984. 
 
Although the Appellant sincerely believes that the Veteran's 
glioblastoma multiforme developed as a result of active service,  
she is not a licensed medical practitioner.  In this regard, the 
Board acknowledges Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007), in which it was held a lay person may speak as to 
etiology in some limited circumstances in which nexus is obvious 
merely through lay observation, such as a fall leading to a 
broken leg.  Here, however, the question of causation extends 
beyond an immediately observable cause-and-effect relationship 
and, as such, the appellant is not competent to address etiology 
in the present case.  

Moroever, while the Veteran's son, a doctor, is competent to 
testify with respect to etiology, his opinion holds little 
probative weight in this particular case.  The Veteran's son 
testified that the Veteran was, at some point, diagnosed with a 
sarcoma; however, the claims file does not corroborate such 
contention.  Rather, the record clearly establishes that the 
Veteran's diagnosis was glioblastoma multiform.  Therefore, the 
son's testimony lacks probative value as to this point.  

The Board recognizes the Veteran's son's testimony to the effect 
that aspiration of spinal fluid revealed a hemorrhage, as well as 
necrosis, which, in his opinion "could yet be indicative of an 
Agent Orange related matter."  However, whatever diagnostic and 
lab results were obtained were considered by the treating 
physicians and used to form the diagnosis of glioblastoma.  Thus, 
in this case, the testimony that necrosis represents a finding of 
sarcoma is less probative than the actual diagnoses rendered by 
the doctor's immediately involved in the Veteran's care.  
Similarly, the son's statements that the Veteran's first symptom 
was vision loss, which he believed to be more consistent with a 
sarcoma than with a glioblastoma, do not enable an award of 
benefits here, as the actual diagnosis rendered are afforded more 
weight due to their immediacy to the Veteran's treatment.  

Additionally, the son stated that the Veteran's chemotherapy was 
only targeted at the tissue where the cancer was thought to be 
located for four or five days, whereas he underwent two and a 
half months of chemotherapy directed at the skull and bone, which 
would indicate a very different type of cancer.  The son 
expressed that this course of treatment suggested that the 
Veteran's exact diagnosis had not yet been pinpointed.  The Board 
does not dispute the validity of these well-stated points raised 
by the Veteran's son, nor does the Board question his sincerity 
in providing testimony.  However, in weighing the evidence, such 
statements remain less probative as to the type of cancer at 
issue than the actual treatment reports which consistently fail 
to demonstrate sarcoma, even as a provisional diagnosis.  Again, 
despite claims that sarcoma was at some point identified, this is 
simply not demonstrated in the record.  
 
When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against the 
claim in which case the claim is denied.  Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. 
Cir. 2001).  The preponderance of the evidence is against the 
claim. 


ORDER

New and material evidence having been received, to application to 
reopen a claim of entitlement to service connection for the cause 
of death is allowed.

Service connection for the Veteran's cause of the death is 
denied.



____________________________________________
ERIC S. LEBOFF 
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


